The Surrogate. — The testimony in this case fails to show a sufficient publication.
It is unlike the cases where the subscribing witnesses fail to remember what occurred. Here they expressly swear that the vital requisites to the valid execution of the will did not occur.
Our statute goes further than the English statute in respect to the publication of the will. Our courts hold parties to a strict compliance with the statute in this respect.
In the case of Lewis v. Lewis (1 Kern., 220), the testator said, “I declare the within to be my free will and deed,” yet *498the court held that such a declaration was not a sufficient declaration that the instrument was his last will and testament.
The probate of the instrument must be denied.